EX‑99.1 Wells Fargo Bank, N.A. Corporate Trust Services 8480 Stagecoach Circle Frederick, MD 21701-4747 COMM 2013-LC6 Mortgage Trust Commercial Mortgage Pass-Through Certificates Series2013‑LC6 For Additional Information, please contact CTSLink Customer Service 1-866-846-4526 Reports Available www.ctslink.com Payment Date: 6/12/17 Record Date: 5/31/17 Determination Date: 6/6/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENTSECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 CashReconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 12 NOIDetail 13 - 15 Principal Prepayment Detail 16 HistoricalDetail 17 Delinquency Loan Detail 18 Specially Serviced Loan Detail 19 - 20 AdvanceSummary 21 Modified Loan Detail 22 Historical Liquidated Loan Detail 23 Historical Bond/Collateral Loss Reconciliation Detail 24 Interest Shortfall Reconciliation Detail 25 - 26 Defeased Loan Detail 27 Depositor Deutsche Mortgage & Asset Receiving Corporation 60 Wall Street New York, NY 10005 Contact: Helaine M. Kaplan Phone Number: (212) 250-5270 MasterServicer Midland Loan Services A Division of PNC Bank, N.A. 10851 Mastin Street, Building 82 Overland Park, KS 66210 Contact: Heather Wagner Phone Number: (913) 253-9570 SpecialServicer Rialto Capital Advisors, LLC th Avenue, Suite 400 Miami, FL 33172 Contact: Thekla Salzman Phone Number: (305) 229-6465 OperatingAdvisor Park Bridge Lender Services LLC 600 Third Avenue 40thFloor New York, NY 10016 Contact: David Rodgers Phone Number: (212) 230-9025 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017,
